Case 4:19-cv-00097-DN-PK Document 34 Filed 06/02/21 PageID.1484 Page 1 of 6




                                 THE UNITED STATES DISTRICT COURT
                                         DISTRICT OF UTAH


    WESTERN WATERSHEDS PROJECT,                               MEMORANDUM DECISION AND
                                                              ORDER GRANTING [24] MOTION
                              Plaintiff,                      FOR PARTIAL DISMISSAL OF
                                                              PLAINTIFF’S AMENDED COMPLAINT
    v.
                                                              Case No. 4:19-cv-00097-DN-PK
    UNITED STATES FOREST SERVICE,
                                                              District Judge David Nuffer
                              Defendant, and

    STATE OF UTAH, SEVIER COUNTY, and
    PIUTE COUNTY,

                              Intervenor-Defendants.


           This action involves challenges (made under the Federal Land Policy and Management

Act of 1976, the Administrative Procedure Act (“APA”), the National Environmental Policy Act,

the Organic Act of 1897, and the Forest Transfer Act of 1905) to Defendant United States Forest

Service’s (“USFS”) issuance of temporary grazing permits for three grazing allotments on

Monroe Mountain. 1 Plaintiff Western Watersheds Project (“WWP”) alleges in its third cause of

action that USFS’s reversal of certain suspensions and cancellations of grazing permits for the

three allotments was arbitrary and capricious and reviewable under the APA. 2 USFS moves to

dismiss WWP’s third cause of action (“Motion”). 3 WWP opposes the Motion. 4 After careful




1
 First Amended Complaint for Declaratory and Injunctive Relief (“Amended Complaint”) ¶¶ 218–309 at 56–75,
docket no. 20, filed June 5, 2020.
2
    Amended Complaint ¶¶ 273-285 at 68-70.
3
    Motion for Partial Dismissal of Plaintiff’s Amended Complaint (“Motion”), docket no. 24, filed Jul. 10, 2020.
4
  Plaintiff’s Memorandum in Opposition to Defendant’s Motion for Partial Dismissal (“Opposition”), docket no. 25,
filed Aug. 7, 2020.
Case 4:19-cv-00097-DN-PK Document 34 Filed 06/02/21 PageID.1485 Page 2 of 6




consideration of the pleadings, the parties’ memoranda, and the relevant legal authority, USFS’s

Motion is GRANTED.

                                                  BACKGROUND 5

           The Kingston, Forshea, and Manning Creek grazing allotments (the “Allotments”) at

issue in this action are located on Monroe Mountain in the Richfield Ranger District in south-

central Utah. 6 On September 28, 2007, USFS authorized cattle grazing on the Allotments and

issued permits to certain individuals (“Permits”). 7 On June 7, 2013, District Ranger Jason Kling

(“Kling”) gave the permit holders of the Allotments (the “Permittees”) Notice of Non-

Compliance (“NONC”) letters for violating Permit conditions. 8 After a second NONC was given

to the Permittees and an in-person meeting held in July 2013, the Permittees were issued 50%

Permit suspension letters on September 26, 2013, followed by 50% Permit cancellation letters on

November 1, 2013 for continuing non-compliance between the July 15 through September 26

period and September 26 through November 1 period, respectively. 9 The Permittees appealed

Kling’s suspension and cancellation decisions on November 7, 2013. 10 On November 26, 2013,

the Appeal Deciding Officer decided to set aside the normal appeal timelines to discuss the

situation further with the Permittees. 11

           Thereafter, over a period of three years, the Permittees continued to violate Permit terms,

despite USFS’s continued monitoring of the allotments and “me[eting] with the permittees


5
    This recitation of the facts takes the allegations in the Amended Complaint as true.
6
    Amended Complaint ¶¶ 1, 7 at 2, 4; Motion at 4.
7
    Amended Complaint ¶¶ 95, 170 at 28, 45; Motion at 4-5.
8
 U.S. Forest Service Fishlake NF – Richfield RD, Briefing Paper, May 16, 2016, at 1, docket no. 25-1, filed Aug. 7,
2020 (“USFS Non-Compliance Summary”).
9
    USFS Non-Compliance Summary, at 1.
10
     Id.
11
     Id.



                                                                                                                  2
Case 4:19-cv-00097-DN-PK Document 34 Filed 06/02/21 PageID.1486 Page 3 of 6




several times throughout the field season.” 12 New permits were issued to the Permittees in

2018. 13 On June 10, 2019, District Ranger Michael Elson (“Elson”) sent letters to the Permittees

notifying them of his decision to rescind the original suspension and cancellation actions issued

by Kling in 2013 and closure of the record for the appeals. 14 On November 20, 2019, WWP filed

this lawsuit against USFS.

                                                 DISCUSSION

            WWP’s third cause of action seeks judicial review under the APA of USFS’s alleged

failure to follow agency appeal regulations when Elson rescinded Kling’s 2013 suspension and

cancellation of the Permits. 15 USFS’s Motion argues that: (1) WWP lacks standing to assert its

third cause of action because WWP was a non-party to the agency appeal process; and (2) this

court lacks jurisdiction over the third cause of action because grazing permit decisions are

enforcement decisions committed to agency discretion and are therefore unreviewable. 16

            Because grazing permit decisions are committed to agency discretion and are

unreviewable under the APA, USFS’s Motion will be granted. The question of WWP’s

constitutional standing for its third cause of action need not be addressed.




12
     Id. at 1–3.
 Opposition, Exhibit 16, CRF 214 Appeal Decision for Appeal Filed by Stanton Gleave, docket no. 25-16, filed
13

Aug. 7, 2020.
14
  Opposition, Exhibit 13, Letter to Keith Anderton, docket no. 25-13, filed Aug. 7, 2020; Opposition, Exhibit 14,
Letter to Stanton Gleave, docket no. 25-14, filed Aug. 7, 2020; Opposition, Exhibit 15, Letter to Waylon Gleave,
docket no. 25-15, filed Aug. 7, 2020.
15
     Amended Complaint ¶¶ 273–285, at 68–70.
16
     Motion at 2.



                                                                                                                    3
Case 4:19-cv-00097-DN-PK Document 34 Filed 06/02/21 PageID.1487 Page 4 of 6




                         Grazing permit decisions, including appeals of such decisions,
                         are discretionary and therefore unreviewable under the APA.

           Judicial review of agency decisions is prohibited under the APA if: “(1) statutes preclude

judicial review; or (2) agency action is committed to agency discretion by law.” 17 “[A]n

agency’s decision not to prosecute or enforce, whether through civil or criminal process, is a

decision generally committed to an agency’s absolute discretion.” 18 An agency’s discretion is

often considered unsuitable for judicial review because enforcement decisions involve “a

complicated balancing of a number of factors which are peculiarly within [an agency’s]

expertise,” 19 including deciding “whether agency resources are best spent on this violation or

another, whether the agency is likely to succeed if it acts, whether the particular enforcement

action requested best fits the agency's overall policies, and . . . whether the agency has enough

resources to undertake the action at all.” 20

           USFS argues that grazing permit decisions are enforcement decisions and that its

“decision to take or refuse to take an enforcement action” 21 is “committed to agency discretion

by law.” 22

           In response, WWP clarifies that its third cause of action challenges the decision of Elson

to reverse Kling’s suspension and cancellation actions against the Permittees, rather than the

USFS’s failure to “exercise its discretionary enforcement authority.” 23 This alleged distinction




17
     5 U.S.C. § 701(a).
18
     Heckler v. Chaney, 470 U.S. 821, 831 (1985).
19
     Id.
20
     Id.
21
     Motion at 10.
22
     5 U.S.C. § 701(a)(2).
23
     Opposition, at 1.



                                                                                                        4
Case 4:19-cv-00097-DN-PK Document 34 Filed 06/02/21 PageID.1488 Page 5 of 6




does not exist. Elson’s decision to reverse the actions against the Permittees was an exercise of

enforcement authority.

           The Tenth Circuit has ruled that “the issuance or non-issuance of grazing permits is

wholly within the discretion of the Secretary.” 24 Grazing decisions, whether made under the

Granger-Thye Act, which governs grazing decisions by USFS, 25 or the Taylor Grazing Act,

which governs grazing decisions by the Bureau of Land Management, are committed to agency

discretion. 26 This includes the entire spectrum of grazing permit issuance decisions, including

appeals and a “decision not to prosecute or enforce.” 27 Such grazing enforcement decisions are

complicated and USFS has the requisite agency expertise to handle them.

           Because WWP’s third cause of action attacks Elson’s decision to reverse Kling’s 2013

suspension and cancellation decisions, and those decisions are committed to USFS’s discretion,

WWP’s third cause of action is unreviewable under the APA and USFS’s Motion for Partial

Dismissal of Plaintiff’s Amended Complaint 28 is granted.

           However, because USFS’s Motion is granted on the grounds that this court lacks

jurisdiction to hear WWP’s third cause of action, WWP’s third cause of action is dismissed

without prejudice. 29 “[D]ismissals for lack of jurisdiction [are] without prejudice because the




24
  Bischoff v. Glickman, 54 F. Supp. 2d 1226, 1230 (D. Wyo. 1999), aff'd sub nom. Bischoff v. Myers, 216 F.3d 1086
(10th Cir. 2000).
25
     McKeen v. U.S. Forest Serv., 615 F.3d 1244, 1246–7 (10th Cir. 2010).
26
     Bischoff, 54 F. Supp. 2d at 1229–30.
27
     Heckler, 470 U.S. at 831.
28
     Docket no. 24, filed Jul. 10, 2020.
 USFS requests dismissal with prejudice, see Motion at 11, and WWP requests dismissal without prejudice if the
29

Motion is granted, see Opposition at 22. The Tenth Circuit has made it clear that dismissals for lack of jurisdiction
must be without prejudice. See Brereton v. Bountiful City Corp., 434 F.3d 1213 (10th Cir. 2006).



                                                                                                                        5
Case 4:19-cv-00097-DN-PK Document 34 Filed 06/02/21 PageID.1489 Page 6 of 6




court, having determined that it lacks jurisdiction over the action, is incapable of reaching a

disposition on the merits of the underlying claims.” 30

                                                        ORDER

           IT IS HEREBY ORDERED that USFS’s Motion for Partial Dismissal of Plaintiff’s

Amended Complaint 31 is GRANTED. Plaintiff’s third cause of action is dismissed without

prejudice.

           In compliance with local rule DUCivR 7-4(a)(4), USFS shall file a short and plain

statement either denying or admitting the remaining causes of action in WWP’s Amended

Complaint 32 by June 18, 2021. Fourteen days thereafter, on July 2, 2021, the parties must submit

a proposed scheduling order as outlined in DUCivR 7-4(a)(5).

           Signed June 2, 2021.

                                                         BY THE COURT


                                                         ________________________________________
                                                         David Nuffer
                                                         United States District Judge




30
     Brereton, 434 F.3d at 1218 (internal citations omitted).
31
     Docket no. 24, filed Jul. 10, 2020.
32
     Id.



                                                                                                    6
